IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                    NO. PD-0849-11



                           DEL RAY SANDERS, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE NINTH COURT OF APPEALS
                          POLK COUNTY

       P ER CURIAM. K ELLER, P.J., filed a dissenting opinion in which W OMACK and
J OHNSON, JJ., joined. J OHNSON, J., filed a dissenting opinion in which K ELLER, P.J.,
joined.

      We have determined that our decision to grant the appellant’s petition was

improvident. Therefore, the petition is dismissed.

Delivered: April 4, 2012
Do not publish